*73ORDER
PER CURIAM.
Appellant, Aaron Smith, appeals from his jury trial convictions in the Circuit Court of the City of St. Louis of murder in the second degree, RSMo § 565.021 (1986), assault in the first degree, RSMo § 565.050 (1986), and armed criminal action, RSMo § 571.015 (1986), for which he was sentenced to consecutive terms of life, thirty years and thirty years respectively. Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We have reviewed the briefs and arguments of the parties, the transcript and the legal file and find that no jurisprudential purpose would be served by a written opinion. In addition, we find the motion court did not err in denying appellant’s Rule 29.15 motion. Appellant’s direct appeal is, therefore, affirmed pursuant to Rule 30.25. Appellant’s appeal of the denial of his Rule 29.15 motion is affirmed pursuant to Rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting out our reasons for so deciding.